103 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Neil J. FUCHS;  Antonella M. Fuchs, Debtors.Neil J. FUCHS;  Antonella M. Fuchs, husband and wife, Appellants,v.FARMERS STATE BANK, Appellee.
No. 96-35059.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.
MEMORANDUM**
Chapter 12 debtors Neil and Antonella Fuchs appeal pro se the district court's orders affirming a bankruptcy court's order under 11 U.S.C. § 506(b) allowing costs and attorney fees to creditor Farmers State Bank.  We affirm for the reasons stated in the district court's orders filed on December 13, 1995 and January 26, 1996.  The Bank's request for Fed.R.App.P. 38 sanctions is denied, but the Bank is awarded its costs and attorney fees under 11 U.S.C. § 506(b) for this appeal.  Therefore, this matter is REMANDED for a determination of a reasonable attorney fee award.
AFFIRMED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3